Title: From George Washington to John Moorey, 23 September 1761
From: Washington, George
To: Moorey, John



Sir,
Mount Vernon Septr 23. 1761

I don’t doubt but you have thought me very negligent in giving you no account of my Proceedings with Horner in regard to your order upon him. His living in another Provence and at a considerable distance from me, add to this an Indisposition which has prevented my travelling abroad and transacting business of almost any kind since I wrote you from Williamsburg in April last, has of course retarded a meeting between him and I; but I got a Gentleman of my acquaintance (immediately upon my return from Town) to present him with the Order which he at once protested with a declaration of having paid it before—while I was waiting for an oppertunity of advising you of this he sent word that he had discoverd his mistake and woud pay the Order upon demand—I had it demanded accordingly and then he was not in Cash but woud pay it by the Sailing of the Fleet in this he has also faild and I have heard nothing from him on the Subject since so that whether he has a Mind to Spin out the time, or has any other designs or not, I really cant take

upon me to say as his Person and Character are both entirely unknown to me—my next, which shall be so soon as I hear from this Gentleman, may be more satisfactory—In the meantime I remain Sir, Yr Most Obedt Hble Servt

Go: Washington

